DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         OCTAVIO BERRERA,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D19-685

                               [August 8, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 2002CF000127AXXXMB.

   Glenn H. Mitchell, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.